Citation Nr: 0711421	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May of 1959 to April 
of 1961 and from October of 1961 to August of 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDING OF FACT

The weight of the competent medical evidence for and against 
the claim is at least in relative equipoise on the question 
of whether the veteran's current bilateral hearing loss 
disability is related to acoustic trauma in military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
May of 2003 and October of 2005 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection is granted on appeal.  However, when 
implementing the Board's grant of service connection, the RO 
will address any notice defect with respect to an increased 
rating and effective date.  Significantly, the veteran 
retains the right to appeal the disability rating and 
effective date assigned by the RO. 

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Service Connection for Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304 (2006).  Where a veteran who served 
for ninety days or more during a period of war develops 
certain chronic diseases, such as sensorineural hearing loss, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
It is not required that hearing loss disability during 
service be shown.  

The Court has held, "when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  In that case, the 
Court agreed with the Secretary's suggestion that service 
connection may be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results show an upward trend in auditory thresholds, post-
service audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. 
§ 3.385, and competent evidence relates current hearing loss 
disability to active service.  Id. at 159-60. 

The veteran contends that he now suffers from bilateral 
hearing loss disability as a result of acoustic trauma he 
incurred during his active duty service.  He maintains that 
during service he was on the firing range during live 
exercises with M-48 tanks lined up about eight feet apart 
with only cotton balls in his ears for protection, and that 
he was exposed to fire from 90 millimeter shells.  He also 
contends that during service he was exposed to noises from 
mortars, rifles and pistols.

In terms of evidence establishing acoustic trauma in service, 
the veteran's DD Form 214 indicates that he was with the Army 
in 1959 as an Armor Intelligence Specialist assigned to the 
4th Cavalry, Ft. Riley, Kansas.  This military occupational 
specialty tends to show that consistent exposure to tank 
noise, including gun fire, would be probable.  The veteran 
contends that he remembers an incident in which the firing of 
tank guns blew his helmet off and blew the cotton balls out 
of his ears, and he had trouble hearing for a couple of days.  
He notes that, when it came time for his discharge, he did 
not report the hearing loss because he wanted to get home.  
He maintains that his hearing has worsened over the years.  
VA has already recognized that the veteran experienced 
acoustic trauma by its rating determination that his tinnitus 
is service connected.  Based on this evidence, the Board 
finds that the veteran was exposed to acoustic trauma of tank 
gunfire during service.

As to whether the veteran currently has a disabling hearing 
loss, a VA audiologist found in March 2003 that the veteran 
has a current hearing loss disability.  In June of 2003 
another VA audiologist reported that the veteran's audiology 
examination reflects left ear hearing loss of 40 decibels at 
the 3000 Hertz range and right ear hearing loss of 40 
decibels at the 3000 Hertz range.  The June 2003 audiologist 
recorded Maryland CNC word scores of 90 percent in both ears, 
which reflects speech recognition that is below the 94 
percent and considered hearing loss disability.  Therefore, 
the Board finds that the veteran's current bilateral hearing 
loss (or hearing impairment) meets the definition of current 
hearing loss disability under 38 C.F.R. § 3.385.   

Turning to the question of the relationship of the veteran's 
current bilateral hearing loss disability to acoustic trauma 
in service, the Board finds that the competent medical 
evidence of record is at least in relative equipoise.  There 
is competent medical opinion evidence that weighs in favor of 
the veteran's claim, and there is competent medical opinion 
evidence that weighs against it.  Where, as in this veteran's 
case, there is a difference of medical opinion, the Court has 
stated that "[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the evidence."  
Hayes v. Brown, 5  Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet.  App. 190, 192-93 (1992).  With regard to 
the weight to assign to medical opinions, the Court has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is  true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet.  App. 467, 470-71 (1993); see also Wensch v. 
Principi, 15 Vet.  App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases);  Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v.  Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v.  Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  
The United States Court of Appeals for the Federal Circuit 
has recognized the Board's  "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). 

The competent medical opinion evidence weighing in favor of 
the veteran's claim is the March 2003 VA audiologist's report 
which includes the opinion, "it is felt to be at least as 
likely as not that the patient's hearing loss and tinnitus 
could have been caused by his reported military noise 
exposure."  The competent medical evidence weighing against 
the veteran's claim is the June 2003 VA audiologist's report 
which finds that the veteran's hearing loss is "possibly 
consistent with noise exposure," but, because the 
audiologist reviewed the claims file and found that two 
military audiograms show normal hearing, the audiologist also 
wrote "it would seem less than likely that the hearing loss 
was the result of his military duty."  

Considering the weight to assign the VA audiology opinions, 
since the only evidence of acoustic trauma noted at the VA 
June 2003 audiology examination is in service, and there is 
no evidence of post-service acoustic trauma, the weight of 
the June 2003 audiologist's competent medical opinion is 
somewhat diminished.  There is no other evidence of "noise 
exposure" to which the veteran's current hearing loss could 
be related by the June 2003 VA audiologist.  The June 2003 
audiologist's opinion is based upon review of the claim file 
in addition to the veteran's examination and statements, 
while the March 2003 audiologist's opinion is based on a more 
general history of in-service exposure to acoustic trauma.  
Both histories are based on the established in-service 
acoustic trauma.  Given the fact that both examinations were 
performed by VA audiologists, both examinations were 
conducted within a close time frame, that both found current 
hearing loss disability, there is no significant difference 
between the two competent medical opinions.  For these 
reasons, the Board finds that the weight of the competent 
medical evidence is in relative equipoise on the question of 
whether the veteran's current hearing loss disability is 
related to established in-service acoustic trauma. 

Based on this evidence, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that the current 
bilateral hearing loss disability was incurred in active 
military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER


Service connection for bilateral hearing loss is granted.




____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


